DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, the prior art of record does not disclose alone or in combination:
A method for preventing at least one frequency component of a voltage from occurring in an electrical machine, the method comprising the steps of: -obtaining, either by measuring a voltage signal or a current signal from the electrical machine in time domain and transforming the measured signal into frequency domain, by simulating the electrical machine, or by deducing from operation settings of an inverter, a first frequency component present in the electrical machine in absence of a grounding, the first frequency component representing a first undesired frequency higher than a limit frequency of 500 Hz; and -providing the electrical machine with a first grounding at a grounding location, the first grounding comprising a resonant circuit resonating at the first undesired frequency, wherein the resonant circuit provides a low grounding impedance at the first undesired frequency.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose alone or in combination:


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S.L./Examiner, Art Unit 2846    

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846